USCA4 Appeal: 21-4690      Doc: 25         Filed: 09/30/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4690


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ERROL RAHNELL TAHEIM BASTON,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Greenville. Terrence W. Boyle, District Judge. (4:21-cr-00037-BO-1)


        Submitted: September 22, 2022                               Decided: September 30, 2022


        Before HARRIS and HEYTENS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Peter M. Wood, LAW OFFICE OF PETER WOOD, Raleigh, North Carolina,
        for Appellant. Michael F. Easley, Jr., United States Attorney, David A. Bragdon, Kristine
        L. Fritz, Assistant United States Attorneys, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4690      Doc: 25          Filed: 09/30/2022     Pg: 2 of 4




        PER CURIAM:

               Errol Rahnell Taheim Baston pled guilty, without the benefit of a plea agreement,

        to being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1)

        (2018). On appeal, Baston contends that the district court erred in sentencing him as an

        armed career criminal because he did not commit two prior offenses on different occasions.

        We affirm the district court’s judgment.

               We review de novo the district court’s legal determinations regarding the

        applicability of the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e). United

        States v. Thompson, 421 F.3d 278, 280-81 (4th Cir. 2005). Under the ACCA, a defendant

        is subject to a mandatory minimum 15-year term of imprisonment if he “has three previous

        convictions . . . for a violent felony or a serious drug offense, or both, committed on

        occasions different from one another.” 18 U.S.C. § 924(e)(1). We have defined occasions

        as “those predicate offenses that can be isolated with a beginning and an end—ones that

        constitute an occurrence unto themselves.” Thompson, 421 F.3d at 285 (internal quotation

        marks omitted). And we have identified several factors for district courts to consider in

        determining if offenses were committed on different occasions: “whether the offenses arose

        in different geographic locations; whether the nature of the offenses was substantively

        different; and whether the offenses involved multiple victims or multiple criminal

        objectives.” United States v. Letterlough, 63 F.3d 332, 335-36 (4th Cir. 1995) (footnotes

        omitted). “[I]f any one of the factors has a strong presence, it can dispositively segregate

        an extended criminal enterprise into a series of separate and distinct episodes.” Id.



                                                      2
USCA4 Appeal: 21-4690      Doc: 25         Filed: 09/30/2022      Pg: 3 of 4




               The Supreme Court recently identified similar factors as relevant in considering

        whether offenses were committed on the same occasion:

               Offenses committed close in time, in an uninterrupted course of conduct, will
               often count as part of one occasion; not so offenses separated by substantial
               gaps in time or significant intervening events. Proximity of location is also
               important; the further away crimes take place, the less likely they are
               components of the same criminal event. And the character and relationship
               of the offenses may make a difference: The more similar or intertwined the
               conduct giving rise to the offenses—the more, for example, they share a
               common scheme or purpose—the more apt they are to compose one
               occasion.

        Wooden v. United States, 142 S. Ct. 1063, 1071 (2022); see also United States v. Daniels,

        No. 21-4171, 2022 WL 1135102, at *1 (4th Cir. Apr. 18, 2022) (recognizing “Wooden is

        consistent with Letterlough and Thompson”), petition for cert. docketed, No. 22-5102 (U.S.

        July 13, 2022). The Court noted that courts of appeals “have nearly always treated offenses

        as occurring on separate occasions if a person committed them a day or more apart, or at a

        significant distance.” Wooden, 142 S. Ct. at 1071 (internal quotation marks omitted).

               The district court correctly concluded that Baston committed his offenses on

        different occasions. Two months passed between the two attempted robberies. See

        Daniels, 2022 WL 1135102, at *1 (concluding three offenses committed on April 15, April

        20, and May 8 occurred on different occasions); Thompson, 421 F.3d at 285 (determining

        seven burglaries committed over the course of six days counted as separate occasions).

        The lack of temporal proximity in this case is sufficient to separate the two offenses.




                                                     3
USCA4 Appeal: 21-4690      Doc: 25         Filed: 09/30/2022      Pg: 4 of 4




               Therefore, we affirm the district court’s judgment. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     4